Citation Nr: 1746430	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  11-19 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a low back disability.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due solely to the Veteran's low back disability.

3.  Entitlement to an extension of a temporary total rating from March 31, 2010, based on the need for convalescence following April 13, 2009, low back surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In a February 2012 rating decision the RO, among other things, granted an extension to March 31, 2010, for the temporary total rating based on the need for convalescence following April 13, 2009, low back surgery.  

In July 2014, the Board remanded the appeal for additional development.  Given the February 2012 rating decision, the Board has recharacterized the claim for an extension of a temporary total rating as it appears above.


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows that the Veteran's low back disability is not manifested by at least unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician having a total duration of at least six weeks during the past twelve months during the pendency of the appeal. 

2.  The preponderance of the evidence shows that the Veteran is not entitled to a TDIU due solely to her service-connected low back disability.

3.  From March 31, 2010, the Veteran is already being paid at the maximum rate allowable by law. 


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 40 percent for a low back disability have not been met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.655, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

2.  The Veteran is not entitled to a TDIU due solely to her low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).

3.  The claim for an extension of a temporary total convalescent rating based on the need for convalescence from March 31, 2010, following the April 13, 2009, low back surgery, is dismissed.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.159, 4.30 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that her low back disability meets the criteria for a higher rating at all times during the pendency of the appeal.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran also claims that she is entitled to a TDIU due solely to her low back disability and a temporary total rating from March 31, 2010, based on the need for convalescence following April 13, 2009, low back surgery.

a.  The Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  .

The Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's low back disability is rated as 40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  A higher rating for her low back disability requires that the disability be manifested by unfavorable ankylosis of the entire thoracolumbar spine (50 percent) or unfavorable ankylosis of the entire spine (100 percent).  38 C.F.R. § 4.71a. 

However, the clinical records do not show a diagnosis of spinal ankylosis despite the fact that in April 2009 she had a microscopic right L4-L5 discectomy and in November 2011 she had an L4-L5 fusion.  In this regard, while the January 2013 VA examiner opined that the Veteran, with pain, had only 0 degrees of extension, lateral flexion, as well as right and left lateral rotation, he did not diagnose ankylosis.  In this regard, ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Moreover, both the earlier January 2011 VA examiner and the subsequent February 2016 VA examiner both specifically opined that there was no ankylosis.  Tellingly, the February 2016 VA examiner also reported that the pain free range of motion of the lumbosacral spine was forward flexion to 60 degrees, backward extension to 10 degrees, left and right lateral flexion to 15 degrees, and left and right rotation to 30 degrees.  Therefore, the Board finds that the most probative evidence of record does not show that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine despite the L4-L5 fusion.  See Spencer v. West, 13 Vet. App. 376, 382 (2000); see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (the provisions of 38 C.F.R. §§ 4.40 and 4.45, which relate to limitation of motion due to pain, are thus not applicable).  The Board thus finds that a rating in excess of 40 percent is not warranted for the Veteran's service-connected low back disability due to unfavorable ankylosis of the entire thoracolumbar spine at all times during the pendency of the appeal.  38 C.F.R. § 4.71a; Hart.

The Veteran is entitled to an increased, 60 percent rating, for her low back disability if it is manifested by symptoms compatible with intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past twelve months under Diagnostic Code 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

The Veteran reports having frequent incapacitating episodes and/or had physician ordered bed rest.  See, e.g., VA examination dated in September 2009, January 2011, April 2011, and September 2013.  Specifically, she told the September 2009 VA examiner she was having severe flare-ups of low back pain several times per week and during those times she could be incapacitated for several hours.  Likewise, she told the April 2011 VA examiner that she had had 10 to 15 days of prescribed bedrest in the last 12 months.  Similarly, the January 2011 VA examiner reported that the Veteran had incapacitating episodes after she told him that several times per month she had  difficulty leaving the house and 2 to 3 times per month she had difficulty even getting out of bed and this problem could last up to a couple days.  Likewise, the September 2014 VA examiner reported that the Veteran had back pain that at times almost incapacitates her and during those episodes needs assistance with most activities of daily living (i.e., getting dressed, changing clothes, getting in and out of the bath tub even with bath seat and rails, and getting on and off the toilet with elevated toilet seat).  It was also reported that due to low back pain the Veteran is not able to cook and needs assistance with cleaning and washing clothes.

However, the January 2013 VA examiner specifically opined that the Veteran had not had any incapacitating in the last 12 months.  Furthermore, the August 2016 VA examiner reported that she only had incapacitating episodes with episodes of bed rest having a total duration of at least one week but less than two weeks during the past 12 months.  VA treatment records also do not show that her physician ordered at least 6 weeks of bed rest due to her service-connected low back disability over any 12 month period during the pendency of the appeal.  

Given the Veteran's treatment records as well as the opinions by the January 2011, January 2013, and August 2016 VA examiners the Board finds that, while the record shows her low back disability causes incapacitating episodes, it does not cause at least six week of physician ordered bed rest in any 12 month period during the pendency of the appeal.  See Owens.  Therefore, the Board finds that a rating in excess of 40 percent for the Veteran's low back disability must be denied under Diagnostic Code 5243 at all times during the pendency of the appeal.  

b.  A TDIU Due Solely to the Veteran's Low Back Disability.

Initially, the Board notes that total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341. 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment. 

Moreover, when adjudicating TDIUs claims VA should be mindful of the fact that the Court has noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); See also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC) under 38 U.S.C.A § 1114 (West 2002).  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008); See also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU rating independent of the other 100 percent disability rating). 

The record reveals that the RO granted the Veteran both a TDIU and SMC under 38 U.S.C.A § 1114 effective January 17, 2009.  A review of the record on appeal also reveals that her low back disability is rated as 40 percent disabling.  Moreover, and as discussed in detail above, the Board finds that the Veteran's low back disability does not meet the criteria a higher rating.  Nonetheless, given the Veteran's assertions that her service-connected low back disability acting alone warranted the award of her TDIU and the Court's holding in Bradley, the Board in July 2014 remanded this issue to obtain a needed medical opinion.  

After a review of the record on appeal and an examination of the Veteran, the February 2016 VA examiner thereafter opined as follows:

After thorough review of her medical record/ history (assuming the accuracy of the veteran's history) and physical exam this examiners opinion on Veteran's ability to function in an occupational environment is: 

Veteran's ability to function in an occupational environment: 

Veteran has restrictions on the ability to function in an occupational environment: 

Would not be able to perform strenuous physical labor because of her service connected conditions of her back condition 

Would have the ability to function in an occupational environment at sedentary job sitting 45-60 minutes at a time moving arms at desk level moving papers/answering phone; then repositioning herself after 45-60 minutes sitting. 

Her workplace environment would be sensitive to minimal travel. In the workplace she would need special arrangements so that she could take her medications as required with possible side effects of drowsiness and decreased mental alertness 

Veteran's education,-has received a Master's degree in international relations training-in the military and in the federal government employed as a intelligence analyst and work history. Last employed as an intelligence analyst last working in 2009, no longer performing that job because her inability to perform her job because of her back condition Veteran has been approved for Social Security disability.

The Board finds that this medical opinion as to the impact her low back disability, acting alone, had on her employment is not contradicted by any other probative medical evidence.  In reaching the above conclusion, Board has not overlooked the fact that in April 2009 the Veteran had a microscopic right L4-L5 discectomy, in November 2011 she had an L4-L5 fusion, and in June 2014 she had a revision of the fusion but know at L3-L4.  The Board has also not overlooked the voluminous medical records regarding the problems caused by the Veteran's low back disability including with employment.  For example, in December 2009 Carolyn Difonzo, FNP, opined as follows"; Due to her constant back problem the patient stopped working in January of 2009.  Based on her diagnosis she is unable to do the job she was hired to do because of the long time sitting and traveling."  Likewise, Dr. Nicole Swiatek in November 2009 opined that at her last appointment the Veteran was not able to perform her work related tasks due to persistent pain as well as decreased strength, range of motion, sensation, and positional intolerances.  Similarly, in an undated letter received by VA in May 2012, Daniel W. Zonch, M D., also reported that the symptoms of the Veteran's low back, hip, and lower extremity radiculopathy prevented her from working at her current job.  However, the Board does not find these opinions probative because the question is whether her low back disability, acting alone, prevented any substantial gainful employment and not whether it prevented her from working in her chosen occupation.  The Board also finds that Dr. Stoffman's December 2009 opinion like that of the September 2013 VA aid and attendance examiner opinions regarding the Veteran not being able to work and/or needing help with self-care lack probative value as to the current issue because they took into account many of the Veteran's service-connected disabilities and not just her low back disability.  Id.  Likewise, the Board finds that the February 2013 Brain and Spine Center's Disability Certificate lacks probative value because it does not include explanation as to why she would be unable to perform any type of work once she recovers from her low back surgery.  

Moreover, a review of the record on appeal reveals that the Veteran's highest level of education is 4 years of college with an MS in international relations and before she stopped working in January 2009 she was employed for approximately 21/2 years as an intelligence analyst with a Federal Agency (i.e., sedentary employment).  See VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, dated in January 2011.  The Veteran also told the May 2007 VA examiners that she worked in intelligence as an analyst while on active duty from 1991 to 2000.  Therefore, the Board finds that the most probative evidence of record also shows that the Veteran has both the education and job experience for sedentary employment.  See Geib v. Shinseki, 77 F.3d 1350, 1354 (Fed. Cir. 2013).

Accordingly, the Board finds that the most probative evidence of record shows that the Veteran is not entitled to a TDIU due solely to her low back disability and her appeal is denied.  Id.

c.  Extension of a Temporary Total Rating

The record shows that the RO granted the Veteran a temporary total disability rating as a result of her April 13, 2009, low back surgery at all times from April 13, 2009, to March 31, 2010, and she seeks an extension because of a continued need for convalescence.  VA regulations permit the assignment of a temporary total disability rating, without regard to other provisions of the rating schedule, ". . . when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that . . . treatment of a service-connected disability resulted in:  (1) Surgery necessitating at least one month of convalescence(;) (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited) (; or,) (3) Immobilization by cast, without surgery, of one major joint or more."  38 C.F.R. § 4.30(a).  The award of the temporary total rating is to be made effective from the date of hospitalization and continues "for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge."  38 C.F.R. § 4.30(b).  Additionally, extensions may be granted in increments beyond the initial grant, up to one year.  Id.

Initially, the Board finds that given the date of the Veteran's microscopic right L4-L5 discectomy (i.e., April 13, 2009) and the extensions already granted by the RO (i.e., until March 31, 2010), that as a matter of law she is not entitled to an extension beyond April 13, 2010.  As the Veteran is in receipt of a TDIU and SMC under 38 U.S.C.A. § 1114(s) effective from January 17, 2009, and a 100 percent schedular rating effective from April 13, 2009.   Therefore, the Board finds that at all times during the relevant time period (i.e., March 31, 2010, to April 13, 2010) the Veteran was already being paid at the maximum rate allowable by law.  Therefore, the Board finds that there is no case or controversy for appellate review and the claims is dismissed.  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).


ORDER

A rating in excess of 40 percent for a low back disability is denied at all times during the pendency of the appeal.

Entitlement to a TDIU due solely to the Veteran's low back disability is denied.

Entitlement to an extension of a temporary total rating from March 31, 2010, based on the need for convalescence following April 13, 2009, low back surgery is dismissed.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


